Name: Commission Regulation (EEC) No 1480/81 of 1 June 1981 altering the rates of the refunds applicable to sugar and beet or cane syrups exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/26 Official Journal of the European Communities 2. 6 . 81 COMMISSION REGULATION (EEC) No 1480/81 of 1 June 1981 altering the rates of the refunds applicable to sugar and beet or cane syrups exported in the form of goods not covered by Annex II to the Treaty that the export refunds at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 3455/80 (2), and in particular the sixth subparagraph of Article 19 (2) thereof, Whereas the rates of the refunds applicable from 1 June 1981 to sugar, to beet or cane syrups and to molasses exported in the form of goods not covered by Annex II to the Treaty were fixed by Regulation (EEC) No 1435/81 (3); Wheieas it follows from applying the rules and criteria contained in Regulation (EEC) No 1435/81 to the information at present available to the Commission The rates of the refunds fixed by Regulation (EEC) No 1435/81 for white sugar, raw sugar and beet or cane syrups containing by weight in the dry state 98 % or more of sucrose, exported in the form of goods listed in the Annex to amended Regulation (EEC) No 3330/74, are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 2 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 June 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 359, 31 . 12 . 1974, p . 1 . (2) OJ No L 360 , 31 . 12 . 1980, p . 17 . ( 3) OJ No L 142, 28 . 5 . 1981 , p . 45 . 2. 6 . 81 Official Journal of the European Communities No L 144/27 ANNEX to the Commission Regulation of 1 June 1981 altering the rates of the refunds applicable to sugar and beet or cane syrups exported in the form of goods not covered by Annex II to the Treaty Table I Rate of refund in ECU/100 ¡kg : White sugar : 1-55 Raw sugar : 0 Syrups of beet sugar or cane sugar containing, in the dry state, 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : SÃ ­ 1 ) 1-55 x   100 Molasses :  Table II Rate of refund in ECU/100 /kg : White sugar : 500 Raw sugar : 0 Syrups of beet sugar or cane sugar containing, in the dry state , 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : SO)5 00 x 11 100 Molasses :  ( J ) 'S' represents the weight of of syrup. sucrose (including invert sugar expressed as sucrose) in 100 kilograms